DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
	 The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barros et al. US2019/0156577 hereinafter referred to as Barros in view of Inoue et al. US2017/0004382 hereinafter referred to as Inoue.


As per Claim 1, Barros teaches an information processing system, comprising: 
a first information processing apparatus including a first camera and configured to: extract a first area from a first image acquired by the first camera, (Barros, Paragraph [0027], “When the device captures any of the markers 106A-D, an identity of the marker and a position of the marker can be registered by the AR system 112. For example, such registration can here reflect that the marker 106A is positioned at the location 118A, that the marker 106B is positioned at the location 118B, that the marker 106C is positioned at the location 118C, and that the marker 106D is positioned at the location 118D.”)
acquire a first feature value of the first area, determine a first location corresponding to the first area using the first image and transmit the first feature value and the determined first location; and (Barros, Paragraph [0006], “a first device configured to receive, for each of physical markers that are positioned at locations, location points determined using the first 
a second information processing apparatus including a second camera and configured to: receive the first feature value and the first location, acquire a second image using the second camera, determine whether the first area is included in the second image using the first feature value, and upon determining that the first area is included in the second image, (Barros, Paragraph [0006], “a second device and a third device both configured to receive the relative description file generated by the first device, wherein each of the second and third devices is further configured to initially localize a position of the second or third device, respectively, among the physical markers by visually capturing any one of the physical markers using an image sensor of the second or third device, respectively”)
determine a current location of the second information processing apparatus using the second image (Barros, Paragraph [0006], “a second device and a third device both configured to receive the relative description file generated by the first device, wherein each of the second and third devices is further configured to initially localize a position of the second or third device, respectively, among the physical markers by visually capturing any one of the physical markers using an image sensor of the second or third device, respectively”)
Barros does not explicitly teach a current location of the first information processing apparatus, 
Inoue teaches a current location of the first information processing apparatus, (Inoue, Paragraph [0071], “the sensor unit 35 detects the tilt angle, the acceleration, the direction, the position, etc., of the terminal 11”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Inoue into Barros because by utilizing more information regarding the location of the first information processing apparatus as disclosed by Inoue will increase the accuracy of the tracking of the markers and the data created in the relative description file.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 1.

As per Claim 2, Barros in view of Inoue teaches the information processing system according to claim 1, further comprising: a server configured to: receive the first feature value and the first location from the first information processing apparatus, and transmit the first feature value and the first location to the second information processing apparatus.  (Barros, Paragraph [0006], “a second device and a third device both configured to receive the relative description file generated by the first device, wherein each of the second and third devices is further configured to initially localize a position of the second or third device, respectively, among the physical markers by visually capturing any one of the physical markers using an image sensor of the second or third device, respectively” Inoue, Paragraph [0005], “the composite image is sent to a server used by a remote supporter via a communication network, and the worker performs the work by receiving instructions from the remote supporter while sharing the image with the remote supporter”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 3, Barros in view of Inoue teaches the information processing system according to claim 2, wherein the second information processing apparatus is further configured to: extract a second area from a third image acquired by the second camera, acquire a second feature value of the second area, determine a second location corresponding to the second area using the third image and the current location of the second information processing apparatus, and transmit the second feature value and the second location to the server. (Inoue, Paragraph [0049], “The imaging unit 22 captures images at predetermined frame intervals, and generates image data” Paragraph [0050], “The storage unit 23 stores, for example, an AR marker database (hereinafter, “DB”) for managing the AR content information, AR content DB, various other kinds of setting information,” The examiner notes that the AR markers are stored in the server and multiple images may be captured and processed)
The rationale applied to the rejection of claim 2 has been incorporated herein. 


As per Claim 5, Barros in view of Inoue teaches the information processing system according to claim 2, wherein the first information processing apparatus is further configured to perform tracking using a marker when determining the current location of the first information processing apparatus. (Barros, Paragraph [0042], “ Rather, the AR system 214 can recognize the marker 118D based on the relative positions defined in the RDF 216, and can place a virtual object in a position based on the recognized marker, without re-centering its coordinate system in doing so. Although the coordinate system is not re-centered, a center of the coordinate system can be re-calibrated. For example, this can be done to correct a tracking error. In some implementations, a subsequent marker (e.g., the marker 106C) can be used to relocalize the device 200 such that any tracking inaccuracies in relocating the device 200 from, say, the marker 106A to the marker 106C are rectified.” By correcting tracking inaccuracies requires tracking)
The rationale applied to the rejection of claim 2 has been incorporated herein. 


As per Claim 6, Barros in view of Inoue teaches the information processing system according to claim 5, wherein the first information processing apparatus is further configured to acquire a location of the marker from the server.  Inoue, Paragraph [0049], “The imaging unit 22 captures images at predetermined frame intervals, and generates image data” Paragraph [0050], “The storage unit 23 stores, for example, an AR marker database (hereinafter, “DB”) for managing the AR content information, AR content DB, various other kinds of setting information,” The examiner notes that the AR markers are stored in the server and multiple images may be captured and processed. Barros, Paragraph [0006], “a second device and a third device both configured to receive the relative description file generated by the first device”  is it obvious to have the relative description file to be stored and accessed in a more centralized location as in a server)
The rationale applied to the rejection of claim 5 has been incorporated herein. 


As per Claim 7, Barros in view of Inoue teaches the information processing system according to claim 1, wherein the first information processing apparatus is further configured to 
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 8, Barros in view of Inoue teaches the information processing system according to claim 7, wherein the second information processing apparatus is further configured to receive the first orientation, and the current location of the second information is determined further using the first orientation.  (Barros, Paragraph [0006], “a second device and a third device both configured to receive the relative description file generated by the first device, wherein each of the second and third devices is further configured to initially localize a position of the second or third device, respectively, among the physical markers by visually capturing any one of the physical markers using an image sensor of the second or third device, respectively” and Inoue, Paragraph [0107])
The rationale applied to the rejection of claim 7 has been incorporated herein. 

As per Claim 9, Barros in view of Inoue teaches the information processing system according to claim 1, wherein the first information processing apparatus is further configured to: determine whether an area extracted from the first image includes a target object, and determine the extracted area as the first area if the area includes the target object.  (Inoue, Paragraph [0055], “the detection unit 25 may recognize the registered object in the captured image, and acquire identification information corresponding to the recognized object. For example, the detection unit 25 uses an object (target) in a real space as the reference object instead of an AR marker, performs matching, and acquires identification information (for example, a marker ID) with respect to the AR marker. Furthermore, the detection unit 25 acquires position coordinates (x, y) in an image in which an AR marker is identified”)



As per Claim 10, Barros in view of Inoue teaches the information processing system according to claim 9, wherein the target object is a poster on a wall. (Inoue, Paragraph [0032], “Furthermore, the standard object is not limited to an AR marker. For example, the standard object may be, for example, a particular object from which a predetermined feature amount may be extracted by, for example, edge extraction, obtained from the difference between the reference object and surrounding pixels. The particular object may be, for example, a clock, a machine, a window, a painting, a figurine, a personal computer (PC), a pillar, a pipe, etc” The examiner asserts that it is obvious that the object may be a poster on a wall because a painting is similar and usually found on a wall)
The rationale applied to the rejection of claim 9 has been incorporated herein. 

As per Claim 11, Claim 11 claims an information processing method for augmented reality visualizations performed by an information processing system as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 12, Claim 12 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 2.

As per Claim 13, Claim 13 claims the same limitation as Claim 3 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 3.

As per Claim 15, Claim 15 claims the same limitation as Claim 5 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 5.

As per Claim 16, Claim 16 claims the same limitation as Claim 6 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 6.

As per Claim 17, Claim 17 claims the same limitation as Claim 7 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 7.

As per Claim 18, Claim 18 claims the same limitation as Claim 8 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 8.

As per Claim 19, Claim 19 claims the same limitation as Claim 9 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 9.

As per Claim 20, Barros teaches an information processing apparatus, comprising: a camera; a memory; and a processor configured to: 
extract a first area from a first image acquired 45(PATENT)Atty. Dkt. No.: TAI/2972US by the camera, (Barros, Paragraph [0027], “When the device captures any of the markers 106A-D, an identity of the marker and a position 
acquire a first feature value of the first area, determine a first location corresponding to the first area using the first image, (Barros, Paragraph [0006], “a first device configured to receive, for each of physical markers that are positioned at locations, location points determined using the first device, each of the location points associated with a respective one of the physical markers, the first device further configured to generate a relative description file for the physical markers based on the location points”
determine whether the first area is included in the second image using the first feature value stored in the memory, (Barros, Paragraph [0042], “ Rather, the AR system 214 can recognize the marker 118D based on the relative positions defined in the RDF 216, and can place a virtual object in a position based on the recognized marker, without re-centering its coordinate system in doing so. Although the coordinate system is not re-centered, a center of the coordinate system can be re-calibrated. For example, this can be done to correct a tracking error. In some implementations, a subsequent marker (e.g., the marker 106C) can be used to relocalize the device 200 such that any tracking inaccuracies in relocating the device 200 from, say, the marker 106A to the marker 106C are rectified.” By correcting tracking inaccuracies requires tracking and tracking will result in comparing feature value locations of an image vs the next image)
determine a current location of the second information processing apparatus using the second image (Barros, Paragraph [0006], “a second device and a third device both configured to receive the relative description file generated by the first device, wherein each of the second and third devices is further configured to initially localize a position of the second or third device, respectively, among the physical markers by visually capturing any one of the physical markers using an image sensor of the second or third device, respectively”)
Barros does not explicitly teach a current location of the first information processing apparatus; store in the memory the first feature value in association with the determined first location, acquire a second image using the camera; (Inoue, Paragraph [0049], “The imaging 
Inoue teaches a current location of the first information processing apparatus, (Inoue, Paragraph [0071], “the sensor unit 35 detects the tilt angle, the acceleration, the direction, the position, etc., of the terminal 11”)
store in the memory the first feature value in association with the determined first location, acquire a second image using the camera; (Inoue, Paragraph [0049], “The imaging unit 22 captures images at predetermined frame intervals, and generates image data” Paragraph [0050], “The storage unit 23 stores, for example, an AR marker database (hereinafter, “DB”) for managing the AR content information, AR content DB, various other kinds of setting information,” The examiner notes that the AR markers are stored in the server and multiple images may be captured and processed)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Inoue into Barros because by utilizing more information regarding the location of the first information processing apparatus as disclosed by Inoue will increase the accuracy of the tracking of the markers and the data created in the relative description file.
	Therefore it would have been obvious to one of ordinary skill to combine the two references to obtain the invention in Claim 20.

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666